Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 5/26/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 5/9/2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant amended the claims and argues the previous art rejection.  In page 9 of the remarks, the applicant provides a summary of the amendments and argues that the ovals of marks all have an identical physical appearance.  
The examiner disagrees.  Interpreting the preprinted indexing targets as the oval in association with the number on the sheet, each target is different in physical appearance.  Furthermore, the preprinted targets physically appear in different locations of the sheet.  Therefore, the limitation is still taught by Marks.  
On page 9, the applicant further argues that Marks does not disclose “the targets have been marked to characterize “manually created visual content in the captured image”.
The examiner disagrees.  Marks discloses that the targets are filled out by users and thus manually filled out/ created (page 1, paragraph 5,6, page 6, paragraph 86), and is visual content as can be seen by the visual markings, i.e. fig. 9a.
The applicant argues on page 10 that the results of Marks is a summary across all of the scanned pages and not of each individual page, nor indicating which indexing targets are identified as being marked on each scanned page.
The applicant does not claim such a limitation.  If the applicant wishes for something to be considered, the applicant must provide the language in the claim.  Currently, the applicant claims “constructing a data structure” which is one structure that is claimed, that “indicates, for each captured image, the indexing targets…”  Marks’s summary provides an indication, for each of the captured images, the indexing targets because the summary provides information indicating what was marked on each of the pages.  
The rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 22 recite the limitation "the identifying" in line 3 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 22 recite the limitation "the captured page" in line 4 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 22 recite the limitation “ the captured image” in line 4.  It is unclear as to which captured image the applicant is referring to.
Claims 14 and 22 recite the limitation “the marked preprinted indexing targets” in line 6 and 5-6, respectively.  It is unclear as to which marked preprinted indexing targets the applicant is referring to, since the applicant claims “preprinted indexing targets that have been marked” twice.
Claims 14 and 22 recites the limitation "the identified page images" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 17-21, 23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 20190147286 (Marks).
Regarding claim 21, Marks discloses a method in a computing system for indexing pages containing manually-created visual content (fig. 6), the method comprising: for each of a plurality of pages, capturing an image of the page (fig. 6, item 630), all of the captured images showing the same set of preprinted indexing targets (fig. 6, pages are the same type of page, i.e. voter card or test page, page 6, paragraph 86), each of the preprinted indexing targets of the set having a different physical appearance, interpreting the preprinted indexing targets as the oval in association with the number on the sheet, and also the ovals appear at different physical locations (fig. 8); for each of the captured images, using machine vision techniques to identify in the captured image which of the set of preprinted indexing targets have been marked on the captured image to characterize manually-created visual content on the captured image by carrying out OMR that identifies what has been marked by a user and characterizing the marked data (fig. 6, item 680, page 6, paragraph 102); and constructing a data structure indicating, for each captured image, the indexing targets identified as being marked, the structure that is used to output and create any data that is exported or reported in fig. 6, item 690.  
Regarding claim 23, Marks discloses the capturing is performed using a document scanner (fig. 6, item 620).  
Regarding claim 25, Marks discloses the used machine vision techniques rely at least in part on a standard position of each preprinted indexing target on all of the captured images (page 6, paragraph 102).  
Regarding claim 26, Marks discloses the used machine vision techniques rely at least in part on the appearance of the preprinted indexing targets, since the appearance of the targets help to find locations of OMR processing (page 6, paragraph 102).  
Regarding claim 27, Marks discloses a distinguished one of the preprinted indexing targets is identified as having been marked based upon the distinguished indexing target being obscured by a mark (fig. 9a, 9b).  
Regarding claim 28, Marks discloses a distinguished one of the preprinted indexing targets is identified as having been marked based upon the distinguished indexing target being encircled by a mark (page 8, claim 13).   
Claim 13 is rejected for the same reasons as claim 21.  Thus, the arguments analogous to that presented above for claim 21 are equally applicable to claim 13.  Claim 13 distinguishes from claim 21 only in that claim 21 is a method claim and claim 13 is one or more units of computer-readable media collectively having contents configured to cause the computing system to perform a method for indexing pages containing manually-created visual content, none of the units of computer- readable media constituting either a signal per se or a carrier wave per se, the method comprising the method of claim 21.  Marks teaches further this feature, i.e. fig. 2, item 212, 214, 216, 218).
Claims 15 and 17-20 are rejected for the same reasons as claims 23 and 25-28, respectively.  Thus, the arguments analogous to that presented above for claims 23 and 25-28 are equally applicable to claims 15 and 17-20.  Claims 23 and 25-28 distinguishes from claims 15 and 17-20 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	

Claims 16 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marks in view of U.S. Patent Application Publication No. 20190005347 (Kishimoto)
Regarding claim 16, Marks discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Marks does not disclose expressly the capturing is performed using a handheld camera.  
Kishimoto discloses capturing document images using a handheld camera (fig. 1).
Marks & Kishimoto are combinable because they are from the same field of endeavor, i.e. document processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a handheld camera.
The suggestion/motivation for doing so would have been to provide a more convenient, portable device.
Therefore, it would have been obvious to combine the units of Marks with the camera of Kishimoto to obtain the invention as specified in claim 16.
Claim 24 is rejected for the same reasons as claim 16.  Thus, the arguments analogous to that presented above for claim 16 are equally applicable to claim 24.  Claim 24 distinguishes from claim 16 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 112 rejections, above.
Claims 14 and 22 contain allowable subject matter regarding each preprinted indexing target of the set corresponding to a different manually created content attribute, and wherein, for each of the captured images, the identifying using machine vision techniques identifies the preprinted indexing targets that have been marked in the captured image by attributing to manually created content in the captured image the manually created content attributes to which the preprinted indexing targets that have been marked correspond, the method further comprising displaying the claimed visual indications, receiving the user input selecting a displayed visual indication, in response to the receiving, identifying captured images as calimed and displaying at least one of the captured images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        5/30/2022